     Case 9:18-cv-00657-LEK-CFH Document 42 Filed 05/20/20 Page 1 of 25



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

DENNIS T. NELSON,

                                         Plaintiff,
        v.                                                                         9:18-CV-0657
                                                                                   (LEK/CFH)

JENKINS, et al.,1

                                         Defendant.


APPEARANCES:

DENNIS T. NELSON
94-B-0694
Mohawk Correctional Facility
P.O. Box 8451
Rome, New York 13440
Plaintiff, pro se

LETITIA JAMES                                               KEITH J. STARLIN, ESQ.
Attorney General for the                                    Assistant Attorney General
State of New York
The Capitol
Albany, New York 12224
Attorney for Defendant

CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE

                            REPORT-RECOMMENDATION AND ORDER2

        Plaintiff pro se Dennis T. Nelson ("Nelson" or "Plaintiff"), an inmate who was, at all


        1
          Following initial review of plaintiff's Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B), Senior District
Court Judge Lawrence E. Kahn dismissed Jenkins, Hart, and Gorden as defendants in this action and dismissed
without prejudice all of plaintiff’s claims except his Eighth Amendment excessive force claim asserted against
Disorbo. See Dkt. No. 5 at 17. Plaintiff did not file an amended pleading. Consequently, as Disorbo is the only
remaining defendant, the Clerk of the Court is respectfully directed to amend the caption accordingly.
        2
          This matter was referred to the undersigned for report and recommendation pursuant to 28 U.S.C. §
636(b) and N.D.N.Y.L.R. 72.3(c).

                                                        1
     Case 9:18-cv-00657-LEK-CFH Document 42 Filed 05/20/20 Page 2 of 25



relevant times, in the custody of the New York Department of Corrections and Community

Supervision ("DOCCS"), brings this action pursuant to 42 U.S.C. § 1983 against Defendant

Correction Officer D.P. Disorbo ("Disorbo" or "Defendant") for violations of his Eighth

Amendment rights. See Dkt. No. 1 ("Compl."). Presently before the Court is Defendant's

motion for summary judgment. See Dkt. No. 34. Nelson opposed the motion (see Dkt. No.

39) and Defendant filed a reply (See Dkt. No. 40). For the following reasons, it is

recommended that Defendant's motion for summary judgment be granted.



                                              I. BACKGROUND

                                                   A. FACTS3

        The facts are reviewed in the light most favorable to Nelson as the non-moving party.

See subsection II.A.1 infra. At the time of the incidents described in the Complaint, Nelson

was confined at Great Meadow Correctional Facility ("Great Meadow C.F."). See generally,

Compl.

         The record herein contains few undisputed facts. On October 3, 2017, Nelson was

transferred from the Behavioral Health Unit ("BHU") to the infirmary in preparation for a

medical trip to Coxsackie Correctional Facility ("Coxsackie C.F."). See Dkt. No. 34-17 at 16,




        3
            The parties provided exhibits with their submissions, without objection or challenges to the authenticity
of any documents. Therefore, to the extent that the "facts" asserted by the parties are supported by the record,
the undersigned will consider the facts and relevant exhibits/documents in the context of the within motion. See
Daniel v. Unum Provident Corp., 261 F. App'x 316, 319 (2d Cir. 2008) ("[A] party is not required to authenticate
documents on a summary judgment motion where, as here, authenticity is not challenged by the other party). In
light of the procedural posture of the case, the following recitation is derived from the record now before the
court, with all inferences drawn and ambiguities resolved in favor of the non-moving party. See Terry v. Ashcroft,
336 F.3d 128, 137 (2d Cir. 2003).

                                                         2
      Case 9:18-cv-00657-LEK-CFH Document 42 Filed 05/20/20 Page 3 of 25



32.4 Nelson claims that, between 11:30 p.m. on October 3, 2017, and 12:00 a.m. on October

4, 2017, Disorbo, a correction officer in the BHU, entered her hospital room and raped her.5

See generally Dkt. No. 34-17; Dkt. No. 34-18. Disorbo disputes this claim and alleges that he

did not assault Nelson and that he was not present at the facility from October 2, 2017,

through October 4, 2017. See Dkt. No. 34-34 at ¶¶ 5-9.

        In August 2018, DOCCS' Central Office and Sexual Abuse Prevention & Education

Office received two complaints from Nelson. In the letters, Nelson claimed that she had been

raped by Disorbo in October 2017. See Dkt. No. 34-4 at ¶¶ 9-10; Dkt. No. 34-7 at ¶¶ 5-6;

Dkt. No. 34-25 at ¶¶ 5-6. In September 2018, the Great Meadow C.F. Prison Rape

Elimination Act ("PREA") Office received a letter from Nelson, dated August 26, 2017,

claiming that Disorbo raped her on October 3, 2017. See Dkt. No. 34-27 at ¶ 11; Dkt. No. 34-

29.



                                          B. Procedural History

        On June 5, 2018, the Court received the Complaint in the within action.6 See Compl.

On July 5, 2018, the Court directed Disorbo to respond to the Eighth Amendment claims.

See Dkt. No. 5 at 17. Defendant filed an Answer to the Complaint. See Dkt. No. 10. On




        4
         Citations to page numbers refer to the pagination generated by CM/ECF, not the page numbers
generated by the parties.
        5
          Nelson identifies as "a transgender female." Compl. at 5. Therefore, for the limited purposes of this
Decision and Order, the Court will refer to her using female pronouns.
        6
            On May 23, 2018, Plaintiff executed the Complaint. See Compl. at 5.

                                                        3
     Case 9:18-cv-00657-LEK-CFH Document 42 Filed 05/20/20 Page 4 of 25



June 18, 2019, Nelson appeared at a deposition.7 See Dkt. No. 34-17. On August 8, 2019,

Nelson appeared for a second deposition. See Dkt. No. 34-18. On December 20, 2019,

Defendant filed the within motion pursuant to Rule 56 of the Federal Rules of Civil Procedure

seeking judgment as a matter of law with respect to Nelson's claims. See Dkt. No. 34.



                                             II. DISCUSSION

        Nelson contends that Defendant violated her Eighth Amendment rights. See generally

Compl. Defendant moves for summary judgment arguing that Nelson failed to exhaust her

administrative remedies.8 See Dkt. No. 34-37 at 10-14. Alternatively, Defendant contends

that he was not personally involved in any Eighth Amendment violations. See id. 14-19.



                                           A. Legal Standards

                                  1. Motion for Summary Judgment

        Summary judgment may be granted only if the submissions of the parties taken

together “show[] that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a); see Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 251-52 (1986). “The party moving for summary judgment bears

the initial burden of showing, through the production of admissible evidence, that no genuine

issue of material fact exists.” Price v. Oropallo, No. 9:13-CV-0563 (GTS/TWD), 2014 WL



        7
        The deposition was not completed because Nelson abruptly refused to answer questions and left the
room. See Dkt. No. 34-17 at 50.

        8
          In the Answer, Defendant pleaded, among other things, the affirmative defense that Nelson failed to
exhaust her administrative remedies. See Dkt. No. 10 at 3 ¶ 15.

                                                       4
    Case 9:18-cv-00657-LEK-CFH Document 42 Filed 05/20/20 Page 5 of 25



4146276, at *4 (N.D.N.Y. Aug. 19, 2014) (citing Salahuddin v. Goord, 467 F.3d 263, 272-73

(2d Cir. 2006)). Facts are material if they may affect the outcome of the case as determined

by substantive law. See Anderson, 477 U.S. at 248. A dispute of fact is “genuine” if “the

[record] evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Id. “In determining whether summary judgment is appropriate, [the Court will] resolve

all ambiguities and draw all reasonable inferences against the moving party.” Skubel v.

Fuoroli, 113 F.3d 330, 334 (2d Cir.1997).

       Only after the moving party has met this burden is the nonmoving party required to

produce evidence demonstrating that genuine issues of material fact exist. See Salahuddin,

467 F.3d at 272-73. The nonmoving party must do more than “simply show that there is

some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 586 (1986). “Conclusory allegations, conjecture and speculation .

. . are insufficient to create a genuine issue of fact.” Kerzer v. Kingly Mfg., 156 F.3d 396, 400

(2d Cir. 1998).

       Where, as here, a party seeks judgment against a pro se litigant, a court must afford

the non-movant special solicitude. See Treistman v. Fed. Bureau of Prisons, 470 F.3d 471,

477 (2d Cir. 2006). As the Second Circuit stated,

              [t]here are many cases in which we have said that a pro se litigant
              is entitled to special solicitude, that a pro se litigant's submissions
              must be construed liberally, and that such submissions must be
              read to raise the strongest arguments that they suggest. At the
              same time, our cases have also indicated that we cannot read into
              pro se submissions claims that are not consistent with the pro se
              litigant’s allegations, or arguments that the submissions
              themselves do not suggest, that we should not excuse frivolous or
              vexatious filings by pro se litigants, and that pro se status does
              not exempt a party from compliance with relevant rules of
              procedural and substantive law . . . .

                                                5
    Case 9:18-cv-00657-LEK-CFH Document 42 Filed 05/20/20 Page 6 of 25




Id. (internal quotation marks, citations, and footnote omitted); see also Sealed Plaintiff v.

Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008) (“On occasions too numerous to count,

we have reminded district courts that when [a] plaintiff proceeds pro se, . . . a court is

obligated to construe his pleadings liberally.”) (internal quotation marks and citations omitted).



                                2. N.D.N.Y. Local Rule 7.1(a)(3)

       Local Rule 7.1(a)(3) requires a party moving for summary judgment to file and serve a

Statement of Material Facts. See N.D.N.Y. L.R. 7.1(a)(3). "The Statement of Material Facts

shall set forth, in numbered paragraphs, . . . each material fact about which the moving party

contends there exists no genuine issue." Id. The opposing party is required to file a

response to the Statement of Material facts "admitting and/or denying each of the movant’s

assertions . . ., in matching numbered paragraphs." Id. "The Court shall deem admitted any

properly supported facts set forth in the Statement of Material Facts that the opposing party

does not specifically controvert." Id. (emphasis omitted).

       Defendant argues that because Nelson failed to submit any response to his Statement

of Material Facts, the facts set forth in the Statement of Material Facts must be deemed

admitted. See Dkt. No. 40 at 3-4. The undersigned is not required to "perform an

independent review of the record to find proof of a factual dispute." Prestopnik v. Whelan,

253 F. Supp. 2d 369, 371 (N.D.N.Y. 2003). Although Defendant argues, and the Local Rules

provide, that the Court shall deem admitted any facts the nonmoving party fails to "specifically

controvert," pro se plaintiffs are afforded special solicitude in this District and within the

Second Circuit. N.D.N.Y. L.R. 7.1(a)(3); see subsection II.A.1, supra. Accordingly, in


                                                  6
    Case 9:18-cv-00657-LEK-CFH Document 42 Filed 05/20/20 Page 7 of 25



deference to plaintiff's pro se status, the Court will independently review the record when

evaluating defendants' motion for summary judgment, and "treat plaintiff's opposition as a

response to" defendants' Statement of Material Facts. Johnson v. Lew, No. 1:13-CV-1072

(GTS/CFH), 2017 WL 3822047, at *2 (N.D.N.Y. Aug. 30, 2017) ("Out of special solicitude to

[the p]laintiff as a pro se civil rights litigant, however, the Court will treat his opposition as a

response to [the d]efendant's Rule 7.1 Statement, carefully reviewing it for any

record-supported disputation of [the d]efendant's Rule 7.1 Statement."); see Perry v.

Ogdensburg Corr. Facility, No. 9:10-CV-1033 (LEK/TWD), 2016 WL 3004658, at *1 (N.D.N.Y.

May 24, 2016) (determining that "although [the p]laintiff failed to respond to the statement of

material facts filed by [the d]efendants as required under Local Rule 7.1(a)(3), the Court

would invoke its discretion to review the entire record when evaluating the parties' respective

[m]otions for summary judgment.").



                                           B. Exhaustion

       Defendant argues that the motion for summary judgment must be granted because

Nelson failed to exhaust her administrative remedies. See Dkt. No. 34-37 at 10-14; Dkt. No.

40 at 4-8.

       The Prison Litigation Reform Act ("PLRA") requires that a prisoner exhaust any

administrative remedies available to him or her before bringing an action for claims arising out

of his or her incarceration. See 42 U.S.C. § 1997e(a) ("No action shall be brought with

respect to prison conditions under section 1983 . . . by a prisoner confined in any jail, prison,

or other correctional facility until such administrative remedies as are available are

exhausted."). The exhaustion requirement applies "'to all inmate suits about prison life,

                                                   7
    Case 9:18-cv-00657-LEK-CFH Document 42 Filed 05/20/20 Page 8 of 25



whether they involve general circumstances or particular episodes, and whether they allege

excessive force or some other wrong.'" Cucchiara v. Dumont, No. 9:18-CV-0182 (GLS/CFH),

2019 WL 2516605, at *4 (N.D.N.Y. Apr. 26, 2019) (quoting Porter v. Nussle, 534 U.S. 516,

532 (2002)). Further, the exhaustion requirement applies even where the prisoner seeks

relief not available in the administrative grievance process, such as money damages. See

Porter, 534 U.S. at 524. "To exhaust administrative remedies, the inmate must complete the

full administrative review process set forth in the rules applicable to the correctional facility in

which he or she is incarcerated." Cuadrado v. Brueault, No. 9:14-CV-1293 (DNH/CFH), 2015

WL 1606178, at *3 (N.D.N.Y. Apr. 8, 2015); see Jones v. Bock, 549 U.S. 199, 218 (2007).

       Here, the parties do not dispute that at all relevant times, DOCCS had in place a

three-step inmate grievance program. See N.Y. COMP. CODES R. & REGS. (7 N.Y.C.R.R.) §

701.5. First, the inmate must file a complaint with an inmate grievance program ("IGP") clerk

within 21 calendar days of the alleged incident. See id. at § 701.5(a)(1). An IGP

representative has 16 calendar days to informally resolve the issue. See id. at § 701.5(b)(1).

If no informal resolution occurs, the Inmate Grievance Review Committee (“IGRC”) must hold

a hearing within 16 calendar days of receipt of the grievance and must issue a written

decision within two working days after the conclusion of the hearing. See id. at §

701.5(b)(2)(i)-(ii). If the determination is unfavorable to the inmate, the inmate may appeal

the IGRC's determination to the facility superintendent within seven calendar days of receipt

of the determination. See id. at § 701.5(c)(1). If the superintendent's determination is

unfavorable, the inmate may appeal to CORC within seven days after receipt of the

superintendent's determination. See id. at § 701.5(d)(i). CORC must "review each appeal,

render a decision on the grievance, and transmit its decision to the facility, with reasons

                                                  8
     Case 9:18-cv-00657-LEK-CFH Document 42 Filed 05/20/20 Page 9 of 25



stated, for the [inmate], the grievance clerk, the superintendent, and any direct parties within

thirty (30) calendar days from the time the appeal was received." Id. at § 701.5(d)(3)(ii).

        In cases such as the one at hand, involving complaints regarding sexual abuse or

harassment, DOCCS set forth a different procedure. 7 N.Y.C.R.R. 701.3(i)9 provides that “an

inmate is not required to file a grievance concerning an alleged incident of sexual abuse or

sexual harassment to satisfy [PLRA] exhaustion requirement . . . before bringing a lawsuit

regarding an allegation of sexual abuse as long as the matter was reported[.]" 7 N.Y.C.R.R.

§ 701.3(i).10 Further, Section 701.3(i) states:

                         For purposes of [PREA] Standards and the exhaustion
                         requirement, any allegation concerning an incident of
                         sexual abuse or sexual harassment (28 C.F.R §
                         115.52) shall be deemed exhausted if official
                         documentation confirms that:

                         (1) an inmate who alleges being the victim of sexual
                         abuse or sexual harassment reported the incident to
                         facility staff; in writing to Central Office Staff; to any
                         outside agency that the Department has identified as
                         having agreed to receive and immediately forward
                         inmate reports of sexual abuse and sexual
                         harassment to agency officials under the PREA
                         Standards (28 C.F.R § 115.52(b)); or to the
                         Department's Office of the Inspector General; or

                         (2) a third party reported that an inmate is the victim of
                         sexual abuse and the alleged victim confirmed the
                         allegation upon investigation.

Id. Further, "[a] sexual abuse or sexual harassment complaint may be submitted at any time

. . . ." Id. "If an inmate does file a grievance regarding a complaint of sexual abuse or sexual


        9
            7 N.Y.C.R.R. § 701 is contained in DOCCS directive No. 4040.
       10
          The case law interpreting Section 701.3(i) is limited. See Sheffer v. Fleury, No. 9:18-CV-1180
(LEK/DJS), 2019 WL 4463672, at *6, n. 5 (N.D.N.Y. Sept. 18, 2019) (collecting cases).

                                                       9
    Case 9:18-cv-00657-LEK-CFH Document 42 Filed 05/20/20 Page 10 of 25



harassment, '[t]he complaint shall be deemed exhausted upon filing.'" Sheffer v. Fleury, No.

9:18- CV-1180 (LEK/DJS), 2019 WL 4463672, at *4 (N.D.N.Y. Sept. 18, 2019) (quoting 7

N.Y.C.R.R. § 701.3(i)).

       Nelson does not dispute that a grievance process existed at Great Meadow C.F. and

that she was aware of "701 and [DOCCS Directive No.] 4040." Dkt. No. 34-18 at 36-37.



                   1. Did Plaintiff Exhaust Her Administrative Remedies?

       It is well-settled that "the PLRA requires that an inmate plaintiff must exhaust his

available administrative remedies before commencing a lawsuit in federal court with respect

to prison conditions." Peoples v. Beldock, 212 F. Supp.2d 141, 142 (W.D.N.Y. 2002); see

McMillian v. Walters, No. 9:16-CV-0277 (MAD/DJS), 2017 WL 8894737, at *2 (N.D.N.Y. Dec.

18, 2017) ("The defendant bears the burden of proving that the administrative remedies

available to the plaintiff were not exhausted prior to the initiation of a civil action.") (citation

omitted).

       Because Nelson's allegations involve sexual abuse, she was not required to file a

grievance or follow DOCCS' three step process in order to satisfy the PLRA's exhaustion

requirement. See Medina v. Kaplan, No. 16-CV-7223, 2018 WL 797330, at *5 (S.D.N.Y. Feb.

8, 2018) (“[T]o the extent that [the p]laintiff claims she was sexually abused or harassed

during the course of the alleged incident, she is ‘not required to file a grievance . . . to satisfy

the . . .[PLRA].’” (quoting 7 § N.Y.C.R.R. 701.3(i))). Defendant does not disagree, but argues

that Nelson did not comply with the requirements of Section 701.3(i) and thus, did not satisfy

the exhaustion requirement because she did not make any complaint alleging sexual assault

until after she commenced this lawsuit. See Dkt. No. 34-37 at 11. In this regard, Defendant

                                                  10
   Case 9:18-cv-00657-LEK-CFH Document 42 Filed 05/20/20 Page 11 of 25



asserts that (1) Nelson did not file a PREA complaint until August 2018; (2) Nelson did not

complain about the incident through the grievance process; and (3) Nelson failed to report the

alleged sexual abuse to a staff member. See Dkt. No. 34-37 at 10-14.



                                     a. PREA complaint

      In support of the motion, Defendant provided the Declaration of Nancy Steuhl

("Steuhl"), DOCCS' general counsel, see Dkt. No. 34-25; and Jason D. Effman ("Effman"),

DOCCS Associate Commissioner for PREA Compliance. See Dkt. No. 34-7. Steuhl and

Effman aver that DOCCS' Sexual Abuse Prevention & Education Office received two letters

from Nelson on August 22, 2018, and August 29, 2018, dated August 12, 2018, and August

24, 2018, respectively, in which Nelson referenced the October 3, 2017 incident. See Dkt.

No. 34-25 at ¶¶ 5, 6; Dkt. No. 34-7 at ¶ 5; Dkt. No. 34-5; Dkt. No. 34-6. Defendant also

provided a Declaration from Aaron Torres ("Torres"), the Assistant Deputy Superintendent for

PREA at Great Meadow C.F., who averred that Great Meadow C.F. received a letter from

Nelson on September 4, 2018, dated August 26, 2018, alleging that Disorbo raped her on

October 3, 2017. See Dkt. No. 34-27 at ¶¶ 1, 11.

      Conversely, Nelson testified that she mailed a PREA complaint to a woman “with an

organization that deals with rape cases in prison" on October 5, 2017 and received a

"handwritten letter" in response to her complaint. Dkt. No. 34-18 at 29, 72; see id. at 25-31,

72-73, 94-95. Nelson did not proffer a copy of that complaint, the name of the person to

whom she mailed the complaint, the response, the date of the response, or the name of the

individual who issued the response. See id. at 25-31, 72-73, 94-95. Nelson also stated that,

in November 2017, Torres interviewed her regarding her PREA complaint. See id. at 76-78.

                                              11
   Case 9:18-cv-00657-LEK-CFH Document 42 Filed 05/20/20 Page 12 of 25



Torres disputes this claim and states that Great Meadow C.F. first became aware of Nelson's

rape allegations on September 4, 2018. See Dkt. No. 34-27 at ¶ 14.

      Upon review, the undersigned concludes that Nelson's unsubstantiated and

unsupported claim that she filed a PREA complaint in October 2017, and spoke to Torres

shortly thereafter, is insufficient to overcome the evidence submitted by Defendant and does

not constitute proper exhaustion pursuant to Section 701.3(i).



                                        b. Grievances

      It is undisputed that, on November 8, 2017, Nelson filed a grievance (GM 62685-17)

accusing Disorbo, and other officers, of harassment and tampering with her mail. See Dkt.

No. 34-18 at 99-100; Dkt. No. 34-13 at 2. The November 2017 grievance (GM 62685-17)

was identified as an exhibit during Nelson's August 2019 deposition, see Dkt. No. 34-18 at

97-102, but is not part of the record herein. Nevertheless, Nelson concedes that the

grievance does not reference the October 2017 incident or include accusations of rape. See

Dkt. No. 34-18 at 99-102.

      It is further undisputed that Nelson filed two grievances in March 2018, which are part

of the record before the Court. On March 15, 2018, Nelson filed a grievance (GM 63001-18)

claiming that she was “sexual [sic] harassed by every body on [her] gallary [sic].” Dkt. No.

34-14 at 4. On March 22, 2018, Nelson filed a second grievance (GM 63018-18) and

complained that Disorbo harassed her "about [her] bra" and claimed that officers "play to[o]

many homo games with [her]." Dkt. No. 34-15 at 2, 3; see Dkt No. 34-12 at ¶ 20. The Court

has reviewed these grievances and notes that the complaints lack any reference to the

October 2017 incident or accusations of rape.

                                              12
   Case 9:18-cv-00657-LEK-CFH Document 42 Filed 05/20/20 Page 13 of 25



      However, Nelson testified that, on October 9, 2017, she mailed a grievance alleging

that she was raped by Disorbo. See Dkt. No. 34-18 at 38. She further testified that the

Grievance Officer informed her in person on October 12, 2017, that he did not receive a

grievance from Nelson, so she filed a second grievance that same day. See id. at 49-50.

Nelson claims that she received a decision from the IGRC within seven days of filing her

second grievance, and that she appealed the decision to the Superintendent the same day

she received the decision. See id. at 55-56. Nelson testified that, within two or three days,

the Superintendent granted her grievance and that she appealed the determination to CORC.

See id. at 58-59. Nelson asserts that CORC issued a decision sometime around October 27,

2017. See id. at 34-18 at 61. Nelson has not proffered copies of the October 2017

grievances, the IGRC response, her appeal to the Superintendent, the Superintendent's

response, her appeal to CORC, or CORC's response. During her deposition, Nelson testified

that she had a copy of her appeal to CORC and CORC's decision in her cell. See id. at 64-

67. Nelson however, has not produced those documents and, in opposition to the within

motion, only submitted copies of grievances filed in March 2018 and DOCCS' response to

those grievances. See Dkt. No. 39-1 at 43, 44, 45, 48.

      In support of the motion for summary judgment, Defendant provided the Declaration of

Alexandria Mead ("Mead"), the Inmate Grievance Program ("IGP") Supervisor for Great

Meadow C.F. See Dkt. No. 34-12. Mead reviewed Great Meadow C.F. records and found no

grievances filed by Nelson with allegations of rape. See id. at ¶¶ 15, 22. Defendant also

provided the Declaration of Rachael Seguin ("Seguin"), the Assistant Director of the Inmate

Grievance Program for DOCCS. See Dkt. No. 34-36. Seguin reviewed CORC records for

determinations upon grievance appeals brought by Nelson and found none for grievances

                                              13
   Case 9:18-cv-00657-LEK-CFH Document 42 Filed 05/20/20 Page 14 of 25



with respect to the October 2017 incident. See id. at ¶ 9.

      Based upon the record before the Court, the undersigned finds that Nelson's

conclusory and unsupported claim that she filed grievances in October 2017 is insufficient to

defeat the evidence submitted by Defendant and does not constitute proper exhaustion

pursuant to Section 701.3(i).



                                 c. Reports to Facility Staff

      Affording Nelson special solicitude as a pro se plaintiff and construing the Complaint to

raise the strongest arguments it suggests, Nelson claims that she exhausted her

administrative remedies because she reported the abuse to various staff members at Great

Meadow C.F. prior to August 2018.

      Defendant claims that Nelson's first verbal complaint regarding the October 2017

incident was lodged in August 2018 during an interview with an unidentified investigator from

the Office of Special Investigation ("OSI"). See Dkt. No. 34-1 at ¶¶ 10, 20. Nelson does not

dispute that the conversation occurred but maintains that she verbally reported the incident to

several staff members before that date. See Dkt. No. 34-18 at 125-30.

      Nelson testified that, on October 5, 2017, at approximately 7:30 p.m. or 8:00 p.m., she

reported the rape to Sergeant William Granger ("Granger") and that Granger told her to file a

PREA complaint and to write to Deputy Superintendent Melissa Collins ("Collins"). See Dkt.

No. 34-18 at 30-33. Nelson further stated that, on October 8, 2017, at approximately 1:00

p.m., she told Collins that Disorbo raped her and that Collins told her to file a PREA complaint

and a grievance. See id. at 33-35. Moreover, as discussed supra, Nelson testified that

Torres interviewed her in November 2017. See id. at 76-79. Nelson also claims that she

                                              14
   Case 9:18-cv-00657-LEK-CFH Document 42 Filed 05/20/20 Page 15 of 25



spoke to Collins in June 2018 and told her that she intended to file a lawsuit and that Collins

responded, "that's a good idea." Id. at 89-90. In support of the motion, Granger and Collins

provided declarations stating that Nelson never reported any instance of sexual abuse. See

Dkt. No. 34-33 at ¶ 6; Dkt. No. 34-35 at ¶ 6. Moreover, Torres provided a declaration and

avers that he did not become aware of Nelson's allegations until September 4, 2018. See

Dkt. No. 34-27 at ¶ 14.

       However, in addition to the aforementioned complaints, Nelson claims that she

reported the incident to various medical professionals. To wit, Nelson testified that, on the

morning of October 4, 2017, she told Nurse Havens, a nurse in the Great Meadow C.F.

infirmary, that Disorbo raped her. See Dkt. No. 34-18 at 125-26. Nelson claims that Nurse

Havens responded, "take it up with PREA" and "take a shower." Id. at 127. Nelson also

asserts that, later the same day, she underwent a physical at the infirmary and reported the

rape to Dr. Karandy, the doctor "in charge of Medical." Id. at 132. Nelson further testified

that, on October 5, 2017, she filed a sick call slip and "actually sa[id] [she] had been raped"

by Disorbo on the slip. Id. at 34-18 at 128. Nelson alleges that she handed the slip to a BHU

nurse, but did not receive a response to that request. See id. at 130. Defendant does not

address these allegations and the record before the Court does not contain an affidavit or

declaration from Nurse Havens, Dr. Karandy, or Nelson's medical records.

       Because Nelson claims that she reported the incident to medical professionals,

underwent a physical examination, and filed a sick call request, it is possible that official

documentation exists confirming her allegations. See Abreu v. Miller, No. 9:15-CV-1306

(TJM/DJS), 2018 WL 5660409, at *5 (N.D.N.Y. Aug. 16, 2018) (reasoning that sick call slips

could serve as documentation confirming that the plaintiff reported the sexual assault

                                                15
    Case 9:18-cv-00657-LEK-CFH Document 42 Filed 05/20/20 Page 16 of 25



sufficient to satisfy the requirements of section 701.3(i)); see also Allen v. Graham, No.

9:16-CV-47 (GTS/ATB), 2017 WL 9511168, at *7 (N.D.N.Y. Sept. 26, 2017) (concluding that

health treatment notes may constitute "official documentation" confirming that the plaintiff

reported the sexual assault to facility staff, "raising an additional question of fact with regard

to exhaustion" (internal quotation marks omitted)).

        Accordingly, the Court cannot conclude that Defendant met his burden of establishing

that Nelson did not exhaust her administrative remedies. See Abreu, 20018 WL 5660409, at

*5 (reasoning that the defendants did not address whether "official documentation" existed

and thus, failed to meet the burden of establishing that the plaintiff failed to exhaust).11

However, for the reasons that follow, it is recommended that Defendant’s motion be granted

based on lack of personal involvement.



                                       C. Personal Involvement

        Defendant argues that he was not personally involved in any constitutional violation

because he was not present in the Great Meadow C.F. infirmary on October 2, 2017, October

3, 2017, and October 4, 2017. See Dkt. No. 34-37 at 14-19. "[P]ersonal involvement of

defendants in alleged constitutional deprivations is a prerequisite to an award of damages

under § 1983." Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994) (quoting Moffitt v. Town of

Brookfield, 950 F.2d 880, 885 (2d Cir. 1991)). Thus, "a Section 1983 plaintiff must 'allege a

tangible connection between the acts of the defendant and the injuries suffered.'" Austin v.



        11
            As the undersigned concludes that Defendant did not meet his burden of establishing that Nelson
failed to exhaust her administrative remedies, the undersigned declines to reach Defendant's arguments
regarding the unavailability of administrative remedies. See Dkt. No. 40 at 5-6.

                                                      16
   Case 9:18-cv-00657-LEK-CFH Document 42 Filed 05/20/20 Page 17 of 25



Pappas, No. 04-CV-7263 (KMK/LMS), 2008 WL 857528, at *2 (S.D.N.Y. Mar. 31, 2008)

(quoting Bass v. Jackson, 790 F.2d 260, 263 (2d Cir. 1986)).

      In her Complaint and during her depositions, Nelson clearly identified Disorbo as the

assailant. In support of the motion, Disorbo submitted a sworn declaration in which he states

that he was not working at Great Meadow C.F. on October 2, 2017, October 3, 2017, and

October 4, 2017. See Dkt. No. 34-34 at ¶¶ 5-9. Defendant also provided sworn statements

from non-party witness' and documentary evidence supporting his claim.

      Darin Williams ("Williams"), a lieutenant in the timekeeping office at Great Meadow

C.F., provided a Declaration in which he avers that payroll and timekeeping records for the

pay period of September 28, 2017, through October 11, 2017, reveal that Disorbo was absent

from work on October 2, 2017, and had "regular days off" on October 3, 2017, and October 4,

2017. See Dkt. No. 34-30 at ¶¶ 1, 5, 6. Accordingly, Williams concludes that Disorbo was

not present for work at Great Meadow on those days. See id. at ¶ 9. A copy of Disorbo's

timesheet for the pay period of September 28, 2017, through October 11, 2017, was annexed

as an exhibit to the motion. See Dkt. No. 34-11.

      Defendant also provided Declarations from Correction Officers Garrett Atty ("Atty") and

Michael Macura ("Macura"). See Dkt. Nos. 34-2 and 34-10. Atty avers that he was working

in the infirmary from 3:45 p.m. on October 3, 2017, until midnight on October 4, 2017, and

Macura avers that he was on duty in the infirmary on October 4, 2017, between 12:00 a.m.

and 8:00 a.m. See Dkt. No. 34-2 at ¶ 5; Dkt. No. 34-10 at ¶ 5. Atty and Macura reviewed the

Great Meadow C.F. infirmary logbook for the relevant time period. See Dkt. No. 34-2 at ¶ 7;

Dkt. No. 34-10 at ¶ 7. The logbook is a record that officers are required to maintain

throughout their shift to document rounds, personnel, and unusual incidents. See Dkt. No.

                                              17
   Case 9:18-cv-00657-LEK-CFH Document 42 Filed 05/20/20 Page 18 of 25



34-2 at ¶ 6; Dkt. No. 34-10 at ¶ 6. Atty and Macura aver that they did not see Disorbo in the

infirmary, they do not recall any disturbance during their shifts, and they note that Disorbo's

name is not listed on the infirmary logbooks for the relevant time period. See Dkt. No. 34-2 at

¶¶ 7-9; Dkt. No. 34-10 at ¶¶ 7-10. A copy of the Great Meadow C.F. infirmary logbook for

October 3, 2017, and October 4, 2017, was annexed to the motion. See Dkt. No. 34-3 at 1-2.

       Generally, credibility issues are questions of fact for resolution by a jury and are

inappropriately decided by a court on motion for summary judgment. See Rule v. Brine, Inc.

85 F.3d 1002, 1011 (2d Cir. 1996). However, in Jeffreys v. City of New York, the Second

Circuit held that the plaintiff’s uncorroborated version of events was so improbable that "[n]o

reasonable person would undertake the suspension of disbelief necessary to give credit to

the allegations made in [the] complaint." 426 F.3d 549, 555 (2d Cir. 2005) (internal quotation

marks and citation omitted). On a balancing of factors, "[t]he Jeffreys exception applies when

1) the plaintiff relies almost exclusively on his own testimony; 2) the plaintiff's testimony is

contradictory or incomplete; and 3) the plaintiff's testimony is contradicted by the evidence

produced by the defense." Morris v. Plummer, No. 9:09-CV-0734 (NAM/DEP), 2011 WL

1135936, at *9 (N.D.N.Y. Mar. 2, 2011) (internal quotation marks and citation omitted). The

exception applies "where the sole basis for the disputed issues of fact are statements by the

plaintiff, which are so lacking in credibility that no reasonable juror could find for the plaintiff."

Blake v. Race, 487 F. Supp. 2d 187, 202 (E.D.N.Y. 2007).

       The first factor, which looks to whether the plaintiff has substantiated her claims only

by her own testimony, is met here because Nelson relies solely on her Complaint and

deposition testimony. The record lacks any competent, admissible evidence supporting

Nelson's claim that she was raped.

                                                  18
    Case 9:18-cv-00657-LEK-CFH Document 42 Filed 05/20/20 Page 19 of 25



        With regard to the second factor, Nelson's allegations and recitation of factual events

are riddled with inconsistencies such that no reasonable juror could believe her. The first

notable contradiction relates to when the incident occurred. During her first deposition,

Nelson testified that the incident occurred at midnight. See Dkt. No. 34-17 at 17. As the

deposition continued, Nelson repeatedly changed her story. Upon further inquiry, she

testified that the rape occurred about an hour or two before midnight. See id. at 18. When

questioned further, she testified that it occurred between 11:30 p.m. and midnight and

explained that she was certain of the time because she asked the officer that was standing

outside the door to her hospital room. See id. at 19. Again, as the questioning continued,

she recanted and testified that she did not ask the unidentified officer but, rather, she asked

Disorbo to tell her the time. See id. at 20-22. When counsel asked her to elaborate, she

testified:

                     A.     I asked him what time it was.
                     Q.     You asked Disorbo what time it was?
                     A.     Yes.
                     Q.     Okay. Earlier you seemed to say that you asked
                            another officer - -
                     A.     No.
                     Q.     - - who was standing by the - -
                     A.     No.
                     Q.     - - door what time it was.
                     A.     No.
                     Q.     No. So as Officer Disorbo was raping you, you
                            asked him what time it was?
                     A.     Yes.
                     Q.     And was that in the middle of the alleged rape?
                     A.     Yes.
                     Q.     And what did Officer Disorbo say in return?
                     A.     What?
                     Q.     When you asked him what time it was, what did
                            he say in return?
                     A.     To buy a watch.


                                      19
    Case 9:18-cv-00657-LEK-CFH Document 42 Filed 05/20/20 Page 20 of 25



Id. at 34-17 at 20-21. In a further attempt to clarify what time the incident occurred, counsel

continued with the line of questioning. When Nelson was asked how she knew that the

incident occurred between 11:30 p.m. and midnight, Nelson stated, "I just knew the time." Id.

at 23. In response to counsel's final attempt to obtain clarity on this issue, Nelson changed

her version of events again and stated, "I saw a clock on the wall in front of the nurses'

station." Id. at 24. Nelson also provided conflicting testimony regarding the duration of the

attack. Initially, she stated that it lasted "an hour or two" and then, upon further questioning,

she claimed it lasted for fifteen to twenty minutes. Id. at 42. During the second deposition,

Nelson changed her account and testified that she was assaulted for five to ten minutes. See

Dkt. No 34-18 at 23.

        Nelson's testimony regarding her prior interactions with Disorbo is equally

incompatible. During the first deposition, Nelson testified that she had never met Disorbo,

had no "run-ins" with him, and "had no contact whatsoever" with Disorbo before he entered

her hospital room at 11:30 p.m. on October 3, 2017. Dkt. No. 84-17 at 30. In an effort to

understand her testimony, counsel repeated the question, and Nelson answered in the same

manner. See id. at 31. During her second deposition, Nelson altered her story and testified

that she met Disorbo before the incident. See Dkt. No. 34-18 at 15. Nelson stated that, on

the morning of the alleged assault, Disorbo stood in front of her BHU cell with mail and

"rip[ped] it up and thr[ew] it in [her] cell." Id. at 18. At approximately 1:00 pm. on the same

day, Disorbo escorted Nelson from the BHU to the infirmary and threatened her, telling her

"I'll be back at midnight."12 Id. at 17.


       12
           During the first deposition, Nelson claimed that she was admitted to the infirmary at 9:00 a.m. on
October 3, 2017. See Dkt. No. 34-17 at 32.

                                                       20
   Case 9:18-cv-00657-LEK-CFH Document 42 Filed 05/20/20 Page 21 of 25



       Later in the deposition, Nelson amended her story again. Nelson testified that Disorbo

began working in the BHU in 2016 and that she overheard Disorbo tell other inmates that he

identified as transgender, that he "liked" to rape and harass inmates, and that he enjoyed

playing with their mail. Dkt. No. 34-18 at 106; see id. at 107, 113. When Nelson was asked

about the contrast between this recent account of her interactions with Disorbo and her prior

testimony, Nelson provided evasive responses:

                    A.     I never knew him.
                    Q.     But how could you have overheard him saying
                           that if you didn't see him?
                    A.     I was on the same Company.
                    Q.     Yeah, but - - right. So how could you never have
                           seen him before?
                    A.     Because - - .
                    Q.     Wait, hold on. Let me finish. How could you
                           have never seen him before October 3rd of 2017
                           if he was working in the BHU Unit since 2016?
                    A.     Yes.
                    Q.     So how did - - ?
                    A.     That's when he started.
                    Q.     Yeah, so how - - how could you never have seen
                           him before October 3rd of 2017, then?
                    A.     I can't answer that.
                    Q.     You can't answer that? Okay and how is it that
                           you overheard him telling other inmates he was
                           transgender in 2016 if you never saw him before
                           October 3rd of 2017?
                    A.     I can't answer that.
                    Q.     You can't answer that? I can't hear you. No?
                    A.     I can't answer that.

Id. at 110-11.

       Counsel continued with the line of questioning, and Nelson altered her version of

events:

                    Q.     Well earlier you had said you'd never seen him
                           before October 3rd of 2017, but then later you
                           said you heard him saying all these things in

                                    21
    Case 9:18-cv-00657-LEK-CFH Document 42 Filed 05/20/20 Page 22 of 25



                            2016. So how could you have heard him if you
                            didn't see him?
                     A.     Some C.O.s walk around, some C.O.s don't.
                            []
                     Q.     Okay. Did you actually see him in 2016 when
                            you heard Officer Disorbo saying those thing you
                            described for us?
                     A.     Yes.
                     Q.     You saw him in 2016?
                     A.     Yes. Only one time.

Dkt. No. 34-18 at 114-15.

        Nelson's testimony regarding her subsequent interactions with Disorbo is also

inconsistent. During her first deposition, Nelson testified:

                     Q.     Have you had any contact at all with Officer
                            Disorbo since this alleged incident occurred?
                     A.     No.
                     Q.     Okay. You've never seen him again?
                     A.     No.
                     Q.     And have you ever spoken to him again or had
                            any communications at all, written, spoken,
                            anything with him again - -
                     A.     No.
                     Q.     - - since he left your room after this incident
                            occurred on October 3, 2017?
                     A.     No.

Dkt. No. 34-17 at 41-42. However, the record also includes testimony and evidence

establishing that Nelson filed grievances against Disorbo in November 2017 and March 2018

accusing him of "harassment." Dkt. No. 34-18 at 97-100; Dkt. No. 39-1 at 43. Additionally, in

her August 2018 PREA complaints, Nelson reported that, "[i]t took so long to write you

because [Disorbo] also was tampering with my outcoming [sic] mail and incoming" and that

Disorbo "had [] other CO [sic] beat [her] up." Dkt. No. 34-5; see Dkt. No. 34-6; Dkt. No. 34-8

at 1.

        Nelson also provided inconsistent testimony regarding other issues. For example, she

                                                22
    Case 9:18-cv-00657-LEK-CFH Document 42 Filed 05/20/20 Page 23 of 25



initially testified that the door to her hospital room was closed during the alleged rape, then,

upon further questioning, she adjusted her story and testified that it was open, and then again

that it was closed. See Dkt. No. 34-17 at 19, 25, 29. Additionally, Nelson alleged that,

sometime between October 2017 and early November 2017, she reported the rape to her

social worker, Ms. Denman, who told her to keep it a "secret". Dkt. No. 34-18 at 135. Later,

during the same deposition, however, she admitted that she did not "see" Ms. Denman prior

to 2018. Id. at 145.

       The final Jeffreys factor also weighs in favor of applying the Jeffreys exception. Here,

as discussed above, Defendant presented declarations from non-party witnesses and

competent, documentary evidence, including the logbook entries and payroll records,

contradicting Nelson's conclusory and unsupported allegations of Disorbo's involvement. See

Dove v. City of New York, No. 03-CV-5052 (JFB/LB), 2007 WL 805786, at *5-6 (E.D.N.Y. Mar.

15, 2007) (finding support for the Jeffreys exception where there was no credible evidence

demonstrating that the assault occurred). Moreover, in her opposition to the motion for

summary judgment, Nelson did not present any argument, evidence, or response to Disorbo's

claim that he was not working at the facility on, or around, the day of the alleged incident.

See Quick v. Quinn, No. 9:12-CV-1529 (DNH/DEP), 2014 WL 4627106, at *5 (N.D.N.Y. Sept.

11, 2014) (finding support for Jeffreys exception where the plaintiff failed to respond to the

defendant's claim that he was not working on the day of the incident).

       Based upon the record before the Court, the undersigned concludes that no

reasonable juror could credit Nelson's testimony and thus, the within action presents the rare

circumstances in which the Jeffreys exception should apply. See McClemore v. Bosco, No.

9:14-CV-0626 (BKS/DEP), 2018 WL 1193308, at *12 (N.D.N.Y. Feb. 2, 2018) (applying the

                                               23
    Case 9:18-cv-00657-LEK-CFH Document 42 Filed 05/20/20 Page 24 of 25



Jeffreys exception where the only record evidence that exists to support the plaintiff's

allegation is his verified complaint and deposition testimony); see also O'dell v. Bill, No.

9:13-CV-1275 (FJS/TWD), 2015 WL 710544, at *29 (N.D.N.Y. Feb. 18, 2015) (applying the

Jeffreys exception to award summary judgment even assuming the facts surrounding the

incident because the plaintiff failed to produce competent evidence demonstrating that the

defendants were liable). Accordingly, the undersigned recommends that Defendant's motion

for summary judgment be granted.



                                       III. CONCLUSION

       WHEREFORE, based on the findings set forth above, it is hereby:

       RECOMMENDED, that Defendant's motion for summary judgment (Dkt. No. 34) be

GRANTED; and it is further

       RECOMMENDED, that Plaintiff’s Complaint (Dkt. No. 1) be DISMISSED WITH

PREJUDICE, and it is further

       ORDERED, that the Clerk of the Court amend the caption in accordance with footnote

one of this Report-Recommendation & Order, and it is further,

       ORDERED, that copies of this Report-Recommendation & Order be served on the

parties in accordance with the Local Rules.

       IT IS SO ORDERED.

       Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.1(c), the parties have fourteen

days within which to file written objections to the foregoing report. Such objections shall be

filed with the Clerk of the Court. FAILURE TO OBJECT TO THIS REPORT WITHIN


                                                24
    Case 9:18-cv-00657-LEK-CFH Document 42 Filed 05/20/20 Page 25 of 25



FOURTEEN (14) DAYS WILL PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984

F.2d 85, 89 (2d Cir. 1993) (citing Small v. Secretary of Health and Human Servs., 892 F.2d 15

(2d Cir. 1989)); 28 U.S.C. § 636(b)(1); Fed R. Civ. P. 6(a), 6(e), 72. 13



       Dated: May 20, 2020
       Albany, New York




        13
            If you are proceeding pro se and are served with this Order by mail, three additional days will be
added to the fourteen-day period, meaning that you have seventeen days from the date the
Report-Recommendation & Order was mailed to you to serve and file objections. FED. R. CIV. P. 6(d). If the last
day of that prescribed period falls on a Saturday, Sunday, or legal holiday, then the deadline is extended until the
end of the next day that is not a Saturday, Sunday, or legal holiday. Id. § 6(a)(1)(C).

                                                        25
